


Exhibit 10.2
 
 
AMENDMENT No. 8 TO THE
WEBSTER FINANCIAL CORPORATION
1992 STOCK OPTION Plan




The Webster Financial Corporation 1992 Stock Option Plan, as amended and
restated effective as of October 23, 2006 and as further amended (the “Plan”),
is hereby amended effective February 26, 2015 as follows:


1.
Section 2(b) of the Plan is hereby amended in its entirety to read as follows:



(b)    Committee. The Board may from time to time appoint a committee to
administer the Plan (the “Committee”) consisting of two or more members of the
Board who qualify in all respects as (i) “non-employee directors” as defined in
Rule 16b-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934 (the “Exchange Act”), (ii) “outside directors” for purposes
of Section 162(m) of the Code, and (iii) “independent directors” in accordance
with the rules of the stock exchange on which the Stock is listed. The Board, in
its sole discretion, may provide that the role of the Committee shall be limited
to making recommendations to the Board concerning any determinations to be made
and actions to be taken by the Board pursuant to or with respect to the Plan, or
the Board may delegate to the Committee such powers and authorities related to
the administration of the Plan, as set forth in Section 2(a) above, as the Board
shall determine, consistent with the Certificate of Incorporation and By-Laws of
the Corporation and applicable law. The Board may remove members, add members,
and fill vacancies on the Committee from time to time, all in accordance with
the Corporation’s Certificate of Incorporation and By-Laws, and with applicable
law. The majority vote of the Committee, or acts reduced to or approved in
writing by a majority of the members of the Committee, shall be the valid acts
of the Committee.
    
2.
Section 6(c) of the Plan is hereby amended in its entirety to read as follows:



(c)     Performance-Based Stock Awards. For purposes of the Plan,
“Performance-Based Stock” means an Incentive Award granted to a Grantee pursuant
to this Section 6(c), which is subject to the attainment of pre-established
performance goals over a performance period of at least one year and up to ten
years, the attainment of which would, subject to the additional terms and
conditions of this paragraph and the Plan generally, entitle the Grantee to
receive Stock and/or Restricted Stock in a pre-determined amount or an amount
determined pursuant to the performance criteria formulation. Subject to the
terms and conditions of the Plan, the Board may, at any time and from time to
time, before the date of termination of the Plan, award to a Grantee an
Incentive Award of Performance-Based Stock. No Performance-Based Stock may vest
prior to the completion of a minimum of one year of service for the Corporation
or a Subsidiary from the date of such grant to the Grantee, unless the Board
provides that such service will not be required in the case of death or
disability of the Grantee. Each grant of Performance-Based Stock shall be
effected by the execution of an Award Agreement setting out the terms and
conditions applicable thereto and, in the Board’s discretion, all or a portion
of the shares of Stock subject to the Performance-Based Stock award may be
issued at the time of grant subject to the applicable performance objectives.


The applicable performance objectives for a Performance-Based Stock award shall
be established in writing by the Board before the ninetieth day after the
beginning of any performance period applicable to such award and while the
outcome is substantially uncertain, or at such other date as may be required or
permitted for “performance-based compensation” under Code Section 162(m).
Performance objectives shall be based on one or more of the following criteria:
(i) total shareholder return, (ii) income, (iii) the Stock price, (iv) earnings
per share, (v) return on assets, equity or investments, (vi) operational
efficiency, (vii) operating profit, (viii) operating revenue, (ix) operating
expenses, (x) loan quality, including without limitation acceptable, adverse,
criticized, past due, nonaccrual, and charge-off criteria, either in absolute
terms or relative to loan portfolio or assets, (xi) net interest spreads, (xii)
financial ratings by outside agencies, (xiii) fee income, (xiv) capital,
including without limitation capital adequacy, capital regulatory achievements
or compliance, and capital surplus, (xv) revenue targets, (xvi) expense targets,
(xvii) market or market segment share or penetration, (xviii) shareholders
equity, (xix) assets and liabilities, or (xx) any combination of the foregoing.


Performance objectives may include positive results, maintaining the status quo
or limiting economic losses. The Board may provide in any Performance-Based
Stock award that any evaluation of performance may include or exclude any of the
following events that occur during a performance period: (a) asset write-downs
or loan losses; (b) litigation or claims, judgments, or settlements; (c) the
effect of changes in tax laws, accounting principles, or other laws or
provisions affecting reported results; (d) any reorganization or restructuring
events or programs or discontinued operations; (e) extraordinary, non-core,
non-operating,




--------------------------------------------------------------------------------




or non-recurring items; (f) acquisitions or divestitures; (g) foreign exchange
gains and losses; (h) impact of shares of Stock purchased through share
repurchase programs or share offerings; (i) tax valuation allowance reversals;
and (j) impairment expense. To the extent such inclusions or exclusions affect
awards that are intended to qualify as “performance-based compensation” pursuant
to Code Section 162(m), such inclusions or exclusions shall be prescribed in a
form that meets the requirements of Code Section 162(m) for deductibility.


Upon attainment of the specified performance objectives (or, to the extent
specified by the Board, partial attainment of such objectives), the Grantee of a
Performance-Based Stock award shall be entitled to the shares of Stock and/or
Restricted Stock specified in the grant (or the portion of such shares earned by
partial attainment of the objectives, as applicable), except as set out in
Section 15. Upon the failure of the Grantee to pay the price specified for the
shares within the time set by the Board at the time of the grant or upon the
expiration of the specified period for attaining performance objectives without
such objectives having been achieved, except as shall otherwise have been
specified in the Award Agreement at the time of grant or in an amendment
thereto, the shares of Performance-Based Stock (or appropriate portion
thereof) shall be forfeited and shall again be available for re-grant under the
terms of the Plan. The Board may require that the certificates evidencing the
grant of shares of Performance-Based Stock hereunder be held by an officer of
the Corporation until the applicable performance objectives have been attained.
The Board may also cause a legend to be placed on such certificates making
appropriate reference to the conditions to which the shares are subject. Unless
the Board otherwise provides in an Award Agreement, with respect to Stock
treated as issued subject to attainment of performance criteria, Grantees shall
have the right to vote such Stock and the right to receive any dividends
declared or paid with respect to such Stock. The Board shall determine the
amount, form, timing and other terms regarding payment of any such dividends.
The Board may provide that any dividends paid on Performance-Based Stock must be
reinvested in shares of Stock, which may or may not be subject to the same
conditions applicable to such Performance-Based Stock.


3.
Section 8(c) of the Plan is hereby amended in its entirety to read as follows:



(c)    No Repricing. Notwithstanding anything in this Plan to the contrary, the
Board shall not have the authority (i) to amend the terms of outstanding Options
or SARs to reduce the Option Price or grant price, as applicable, of any
outstanding Option or SAR, (ii) to cancel outstanding Options or SARs in
exchange for or substitution of Options or SARs with an Option Price or grant
price, as applicable, that is less than the Option Price or grant price, as
applicable, of the original Options or SARs, (iii) to cancel outstanding Options
or SARs with an Option Price or grant price, as applicable, above the current
Fair Market Value in exchange for cash, other awards, or other securities, or
(iv) to take any other action that would be treated as a repricing under the
rules of the stock exchange on which the Stock is listed, in each case, unless
such action (A) is subject to and approved by the Corporation’s shareholders or
(B) would not be deemed to be a repricing under the rules of the stock exchange
on which the Stock is listed; provided, that nothing in this Section 8(c) is
intended to prevent appropriate adjustments to be made to outstanding awards,
without shareholder approval, pursuant to Section 17.


4.
Except as amended above, the Plan shall remain in full force and effect.









--------------------------------------------------------------------------------




This Amendment Number 8 to the Plan was duly adopted and approved by the Board
of Directors on February 26, 2015, having been approved by the Compensation
Committee for recommendation to the Board of Directors on February 26, 2015.
                            
 
 
WEBSTER FINANCIAL CORPORATION
 
 
 
 
By:
/S/    JAMES C. SMITH        
 
 
James C. Smith
 
 
Chairman and Chief Executive Officer
 
 
 
 
Attest:
/S/    RENEE SEEFRIED
 
 
Renee Seefried
 
 
Director of Corporate Governance
 
 
 
 
 
 



                        


